Case 3:19-cv-00366-AJB-AHG Document 11 Filed 04/25/19 PageID.167 Page 1 of 5



 1 FITZGERALD KNAIER LLP
      Keith M. Cochran, Esq. (SBN: 254346)
 2    kcochran@fitzgeraldknaier.com
 3 402 West Broadway, Suite 1400
   San Diego, CA 92101
 4 Tel: (619) 241-4810
 5 Fax: (619) 955-5318
 6 Attorney for Defendant Stuart Stall
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                           SOUTHERN DISTRICT OF CALIFORNIA

11
12 Collette Stark, an individual,                   Case No. 3:19-cv-0366-AJB-NLS
   Anton Ewing, an individual,
13
                                                    Reply in Support of Defendant Stuart
14                           Plaintiffs,            Stall’s Motion to Dismiss the First
      v.                                            Amended Complaint
15
16 Stuart Stall, an individual,                     Hon. Anthony J. Battaglia
                                                    Hon. Magistrate Nita L. Stormes
17
                              Defendant.            Date:      June 13, 2019
18
                                                    Time:      2:00 p.m.
19                                                  Courtroom: 4A
20
                                                   Case Filed: February 22, 2019
21                                                 Trial Date: None Set
22
23
24
25
26
27
28
                                      Collette Stark, et al. v. Stuart Stall, 3:19-cv-0366-AJB-NLS
                                      Reply iso Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 11 Filed 04/25/19 PageID.168 Page 2 of 5



 1                                  I.         INTRODUCTION
 2         Plaintiffs Anton Ewing and Collette Stark’s Opposition now concedes that
 3 Defendant Stuart Stall (“Defendant”) did not directly call them. Instead, Plaintiffs rely
 4 exclusively on a vicarious liability theory, claiming “Defendant Stall made telemarketing
 5 calls to both Plaintiffs through a third party that Stall hired to solicit Plaintiffs for real
 6 estate home sale listings.” Opp. at 4:19-22. However, the Opposition confirms that the
 7 First Amended Complaint (“FAC”) contains nothing but threadbare agency allegations.
 8 Relevant case law addressing vicarious liability in the TCPA context makes clear that
 9 Plaintiffs’ conclusory allegations are insufficient to state a claim. Because Plaintiffs have
10 not alleged facts to support a key element of a TCPA claim (i.e., that Defendant had an
11 agency relationship with and control over the actual callers), the FAC should be
12 dismissed.
13         Plaintiffs also devote three pages of the Opposition to standing arguments. Opp.
14 at 6-8. But Defendant never challenged Plaintiffs’ standing in his Rule 12(b)(6) Motion,
15 so this is not at issue.
16                                       II.    ARGUMENT
17 A.      Plaintiffs Concede Defendant Did Not Call Them
18         Despite alleging in multiple paragraphs of the FAC that Defendant called them,
19 Plaintiffs’ Opposition now concedes the truth – an unnamed third party called Plaintiffs,
20 not Defendant. Opp. at 4:19-22. Thus, Plaintiffs, by their own admissions, have not
21 alleged facts to support a key element of a direct TCPA claim (i.e., that Defendant called
22 either them). Accordingly, Plaintiffs’ have abandoned their direct liability theory.
23 B.      Plaintiffs’ Vicarious Liability Theory Similarly Fails
24         Plaintiffs’ case now rests on a vicarious liability theory. However, Plaintiffs’ vague
25 and conclusory allegations against Defendant, and their arguments regarding vicarious
26 liability fall flat. “[A] defendant may be held vicariously liable for TCPA violations
27 where the plaintiff establishes an agency relationship, as defined by federal common law,
28 between the defendant and a third-party caller.” Gomez v. Campbell-Ewald Co., 768 F.3d

                                                   -1-                   3:19-cv-0366-AJB-NLS
                                          Reply iso Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 11 Filed 04/25/19 PageID.169 Page 3 of 5



 1 871, 879 (9th Cir. 2014). Indeed, for an agency relationship to exist, the agent must have
 2 authority to act on behalf of the principal and the principal must have the right to
 3 control the agent’s actions. Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045,
 4 1054 (9th Cir. 2017). The FAC makes no such showing. Accordingly, dismissal is
 5 appropriate under Rule 12(b)(6).
 6         Defendant’s moving papers cited three key cases discussing vicarious liability in
 7 the TCPA context, which Plaintiffs fail to address: Jones v. Royal Admin. Servs., Inc., 887
 8 F.3d 443, 449 (9th Cir. 2018); Linlor v. Five9, Inc., 2017 WL 5885671, at *2-4 (S.D. Cal.
 9 Nov. 29, 2017); and Panacci v. A1 Solar Power, Inc., 2015 WL 3750112, at *7 (N.D. Cal.
10 June 15, 2015). These cases are instructive. In Jones, the Ninth Circuit recognized that
11 “[i]n determining whether vicarious liability may be imposed, the extent of control
12 exercised by the [principal] is the essential ingredient.” 887 F.3d at 450 (internal
13 citations omitted). The Jones court held that, while the defendant had “some amount of
14 control” over the third-party caller, the defendant “did not have enough authority to
15 control the … [caller]’s work” to be held vicariously liable. Id. at 451-453. The Jones
16 court found the caller was “its own independent business that sold […] for multiple
17 companies without direct supervision” from defendant, and had “provided its own
18 equipment, set its own hours, and only received a payment if one of its telemarketers
19 actually made a sale.” Id. at 453.
20         In Linlor, the court held the pro se plaintiff did not allege specific facts that the
21 defendant “requested, instructed, or commanded that [the third parties] send out the
22 text messages” at issue, and that the plaintiff had not alleged the defendant “had any
23 control over” the third parties or that they “acted in any way” on defendant’s behalf, as
24 is required for vicarious liability. 2017 WL 5885671, at *2. Accordingly, the Rule
25 12(b)(6) motion was granted.
26         In Panacci v. A1 Solar Power, Inc., the court held that “[t]o establish an agency
27 relationship” sufficient to confer TCPA vicarious liability, the plaintiff must show the
28 defendant “controlled or had the right to control” the alleged agent, and specifically the

                                                 -2-                   3:19-cv-0366-AJB-NLS
                                        Reply iso Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 11 Filed 04/25/19 PageID.170 Page 4 of 5



 1 “manner and means of the calls” by the agent. 2015 WL 3750112, at *7. The Panacci
 2 court dismissed under Rule 12(b)(6) because the complaint lacked facts that the
 3 defendant “controlled, authorized, or even knew about [third party’s] phone calls” or
 4 “had any control over” the third-party caller, and because there were “virtually no
 5 allegations regarding their relationship.” Id.
 6          The reasoning of Jones, Linlor, and Panacci applies here. The FAC falls short of
 7 alleging specific facts sufficient to show an agency relationship. For instance, the FAC
 8 does not allege that Defendant exerted any measure of control over US Global or that
 9 he supervised or controlled their calls in any way. Nor does the FAC allege that US
10 Global was operating as part of Defendant’s business or was selling Defendant’s services.
11 The FAC also does not allege that Defendant supplied US Global with the tools,
12 instrumentality, or workplace to make the calls. Further, the FAC does not allege that
13 Defendant maintained a long-term or permanent working relationship with US Global.
14          Plaintiffs’ Opposition relies entirely on the following four allegations from the
15 FAC to support their agency theory:
16                 a.       Stall hired and paid a company by the name of US Global to
17                 set real estate appointments for Stall.

18                 b.      Stall paid US Global $3,900 plus 20% of his real estate
                   broker commissions for 60 leads (appointments) per year.
19
20                 c.      Stall knows that US Global engages in telemarketing to
                   obtain real estate leads for Stall.
21
                   d.        Stall hired and paid a company by the name of US Global to
22                 set real estate appointments for Stall.
23
     Opp. at 5:19-6:3. But these threadbare conclusory agency allegations are insufficient to
24
     state a claim for vicarious liability under the TCPA. Moreover, by Plaintiffs’ own
25
     admission, payment was made for real estate leads and to set real estate appointments,
26
     not to make telemarketing calls. Accordingly, these allegations fail to support a TCPA
27
     claim under Jones, Linlor, and Panacci.
28

                                                 -3-                   3:19-cv-0366-AJB-NLS
                                        Reply iso Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 11 Filed 04/25/19 PageID.171 Page 5 of 5



1                                III.     CONCLUSION
2        For the foregoing reasons, the FAC should be dismissed with prejudice for failure
3 to state a claim under Rule 12(b)(6).
4
5 Dated: April 25, 2019                     FITZGERALD KNAIER LLP
6
                                                By: s/ Keith M. Cochran
7
                                                    Keith M. Cochran, Esq.
8                                                   Attorney for Defendant
                                                    Stuart Stall
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -4-                   3:19-cv-0366-AJB-NLS
                                    Reply iso Motion to Dismiss First Amended Complaint
